I

  

(a Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 1 of 15

SEALED

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

| af

RN: USAO 2613R00781

UNITED STATES OF AMERICA *

*
v. * — erminaLno. ELH-19-O2R Pol

ae

ACELL, INC., * (Failure and Refusal to Report
* Medical Device Removal, 21 U.S.C.

Defendant * §§ 331, 333, 360)
*
*
KEKKEKEE
INFORMATION
COUNT ONE

(Failure and Refusal to Report Medical Device Removal)

The United States Attorney for the District of Maryland charges that:

At all times relevant to this Information:

Introduction and General Allegations

I. ACELL, INC. (hereinafter, “ACELL”) was a business corporation organized
under the Jaws of the State of Delaware with its principal place of business in Columbia,
Maryland. ACELL’s business operations were conducted principally in Columbia, Maryland.

2. ACELL engaged in the development, manufacture, processing, packaging, sale,
marketing, and interstate distribution of certain medical devices intended for human use
throughout the United States, including the District of Maryland.

3. Beginning in or about 2006, ACELL engaged in the development, manufacture,
processing, packaging, sale, marketing, and interstate distribution of Powder Wound Dressing.
ACELL’s Powder Wound Dressing was a topical wound dressing derived from ground porcine

bladder collagen. ACELL marketed Powder Wound Dressing under the trade name

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 2 of 15

MicroMatrix.

4. Beginning in or about 2011, ACELL engaged in the development, manufacture,
processing, packaging, sale, marketing, and interstate distribution of PSMX Sheets. ACELL’s
PSMX Sheets were surgical mesh sheets derived from porcine bladder collagen.

5. The Federal Food, Drug, and Cosmetic Act (“FDCA”), among other things,
governed the manufacture and interstate distribution of medical devices for human use.

6. The FDCA required that manufacturers submit certain reports, notifications, and
applications to the United States Food and Drug Administration (“FDA”) with regard to medical
devices. 21 U.S.C. § 360i. Among other things, a manufacturer of a medical device was
required to report promptly to FDA any removal of a medical device if the removal was
undertaken to reduce a risk to health posed by the device. 21 U.S.C. § 360i(g).

7. Beginning in January 2012 and continuing through at least March 2012, ACELL
initiated a removal of MicroMatrix to reduce a risk to patient health posed by the device due to
endotoxin contamination. ACELL management conducted this removal clandestinely, and
concealed from doctors and the FDA the endotoxin contamination of MicroMatrix, the removal
action, and the attendant risk to patient health. ACELL’s “silent recall” placed patients at risk by
preventing doctors from making informed medical care decisions concerning the use of
ACELL'’s devices, and preventing the FDA from fulfilling its responsibility of protecting public
health and safety.

FDA Regulatory Background

8. The FDA was the federal agency responsible for protecting the health and safety
of the American public by enforcing the FDCA and assuring, among other things, that medical
devices intended for use in the treatment of human beings were safe and effective for their

intended uses. Pursuant to its statutory mandate, the FDA regulated the manufacture,

2

 
 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 3 of 15

processing, packing, labeling, and shipment in interstate commerce of medical devices.

9. The FDCA and its implementing regulations prohibited manufacturers from
distributing in interstate commerce any medical device unless the FDA had granted marketing
authorization for the device or the device was covered by an exemption not applicable here.
There generally were two ways for a manufacturer to obtain FDA marketing authorization for a
medical device.

10. ‘The first way for a manufacturer to obtain authorization to distribute a medical
device was by receiving FDA approval of the manufacturer’s application for pre-market approval
of the device (“PMA approval”). The FDA would not grant PMA approval unless the
information in the PMA application provided the FDA with reasonable assurance that the device
was safe and effective for its intended use, as reflected in its FDA-approved labeiing.

il. The second way for a manufacturer to obtain authorization to distribute a medical
device was by receiving FDA clearance that the medical device was substantially equivalent to a
device that already was legally being marketed, i.¢., a “predicate device.” This process was
referred to as “510(k) clearance.” The FDA would grant 510(k) clearance if it determined, among
other things, that the device had the same intended use as the predicate device and did not raise
new issues of safety or effectiveness. |

12. The PMA approval process often required that manufacturers submit the results of
clinical testing on human subjects to the FDA. The 510(k) clearance process did not usually
require the submission of such data.

13. Regardiess of the route chosen by a device manufacturer in seeking the FDA’s
approval to market a medical device, a device manufacturer's application to the FDA was
required to contain proposed labeling sufficient to describe the device, its proposed indication for

use, and the directions for its proposed indication for use. Any FDA clearance or approval of a

3
 
 

  

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 4 of 15

  

device was based on and limited to a specific and defined indication for use. Later, if a device

manufacturer wanted to market a device for an expanded or different indication than that
approved or cleared by the FDA, the device manufacturer would be required to seek further
marketing authorization from the FDA through an additional approval or clearance application.

14. After receiving approval or clearance to market a medical device, a device
manufacturer was required to establish and maintain records, make reports, and provide
information to the FDA in order to assure the continued safety and effectiveness of its device. In
addition, a device manufacturer was required promptly to report to the FDA certain removals of a
medical device from the market.

15. Specifically, the FDCA and its implementing regulations required that ACELL,
as a medical device manufacturer, submit a wnitten report to the FDA within ten days of
initiating any removal of a device undertaken to reduce a risk to health posed by the device. 21
U.S.C. § 360i(g); 21 C.F.R. § 806.10. The fatlure or refusal to make such a report was a
prohibited act under the FDCA. 21 U.S.C. § 331(q)(1).

16. “Removal means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or inspection.” 21
C.F.R. § 806.2() (italics in original).

17. “Risk to health means (1) a reasonable probability that use of, or exposure to the
product will cause serious adverse health consequences or death; or (2) that use of, or exposure
to, the product may cause temporary or medically reversible adverse health consequences, or an
outcome where the probability of serious health consequences is remote.” 21 C.F.R. § 806.2(k)
(italics in original).

ACELL’s Devices

18. ACELL manufactured multiple medical devices that were derived from porcine
4

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 5 of 15

urinary bladder material, including devices that were cleared for internal surgical implantation
and devices that were cleared only as topical wound dressings.

19. ACELL’s PSMX Sheets were sterilized, dried sheets of porcine bladder material.
The PSMX Sheets were produced by layering multiple sheets of porcine bladder matenal atop
each other to produce a single, thicker, sheet. The PSMX Sheets were cleared for “implantation
to reinforce tissue where weakness existed in urological, gynecological, and gastrointestinal
anatomy, including, but not limited to the following procedures: pubourethral support, tissue
repair, body wall repair, and esophageal repair.”

20. ACELL’s MicroMatrix was produced by grinding bladder sheets into a
particulate, and was cleared only for “the management of topical wounds.” MicroMatrix was
packaged into vials and sold in quantities ranging from 20 mg to 1,000 mg.

21. | Both PSMX Sheets and MicroMatrix are devices as defined in the FDCA. See 21
US.C. § 321 (h).

The FDA Clearance Process for ACELL’s MicroMatrix

22. Onor about March 31, 2006, ACELL submitted a 510(k) premarket notification
to the FDA requesting clearance to market MicroMatrix.

23. After evaluating ACELL’s initial 510(k) submission for MicroMatrix, the FDA
expressed concer about ACELL’s proposed indication for the device. In a May 19, 2006 letter
to ACELL, the FDA informed the company that, “[t]he predicate device, K030921, states in the
device name ‘topical wound dressing.” The subject device does not have any statement
regarding topical use. Please include as part of the device name or in the indication for use a
[phrase] that states ‘for skin surface wounds.’ You need to be clear that this device is not
intended for internal use; otherwise, this indication would require a premarket application.”

24. In response to the FDA’s request, ACELL modified MicroMatrix’s proposed
5
 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 6 of 15

indication for use statement to include the word “topical,” clarifying that MicroMatrix was
intended for topical use only and not intended for internal use.

25. Upon receipt of ACELL’s clarification that the device was intended only for
topical use, on or about June 23, 2006, the FDA cleared MicroMatrix via 510k number
K060888. The FDA clearance letter accompanying 510k number K060888 explicitly stated that
MicroMatrix was indicated only for “the management of topical wounds including: partial and
full-thickness wounds, pressure ulcers, venous ulcers, diabetic ulcers, chronic vascular ulcers,
tunneled/undermined wounds, surgical wounds (donor sites/grafts, post-Moh’s surgery, post-
laser surgery, podiatric, wound dehiscence), trauma wounds (abrasions, lacerations, second-
degree burns, and skin tears), and draining wounds.”

ACELL’s Development of a Market for Non-FDA Cleared Uses of MicroMatrix

26. Despite the FDA’s warning that ACELL would need to submit an application for
PMA if it intended to market its MicroMatrix for internal uses, ACELL management directed
and incentivized its sales force to sell MicroMatrix for a variety of internal uses that the FDA
had not cleared.

27. ACELL senior management knew that physicians used MicroMatrix on patients
internally, including injecting MicroMatrix into the bodies of patients in applications such as
hair restoration and orthopedic procedures, and implanting MicroMatrix into patients in
conjunction with PSMX Sheets.

28. ACELL used various means to educate its sales force about strategies to market
and sell MicroMatrix for internal uses, including through the specific means of weekly
teleconference programs called “Bladder Matters.” During Bladder Matters calls, featured sales
representatives provided advice to ACELL’s sales force on how best to maximize product sales,

and gave case history presentations demonstrating particularly notable uses of ACELL product.

6

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 7 of 15

As an accompaniment to the case history presentations, ACELL management distributed
PowerPoint presentations depicting how ACELL product was utilized in each procedure.
ACELL management selected the sales representatives to give case history presentations, and
reviewed and vetted the accompanying PowerPoint presentations distributed to the sales force.
These case history presentations at times featured internal usage of MicroMatrix.

29, Biadder Matters calls and PowerPoint presentations featured discussions and
depictions of the use of MicroMatrix in combination with PSMX Sheets that the FDA had not
cleared. PSM*X sheets were indicated for surgical procedures, and doctors used PSMX sheets in
internal surgical procedures. MicroMatrix was indicated for topical use only. Nevertheless, the
Bladder Matters calls and PowerPoint presentations described surgical procedures in which
MicroMatrix was implanted deeper into the human body than the PSMX sheets, and the PSMX
sheets were then overlaid atop MicroMatrix. ACELL encouraged its sales force to promote
MicroMatrix for this combination use with PSMX Sheets.

30. ACELL also encouraged the use of MicroMatrix in internal procedures by
targeting and hiring certain sales representatives who possessed preexisting relationships with
physicians specializing in areas of medicine for which ACELL had no FDA-cleared product, 7
including but not limited to dermatological and orthopedic injections.

31. | None of these internal uses were included in the scope of the MicroMatrix 510(k)
clearance. In fact, during the clearance process, the FDA had explicitly warned ACELL that if
it intended to distribute MicroMatrix for such internal uses, ACELL was required to submit a
PMA application to the FDA.

Endotoxin Contamination of ACELL’s Products
32. Endotoxins are complex pyrogenic toxins located in the cell walls of gram-

negative bacteria. Endotoxins are released from bacterial cell walls as a byproduct of sterilization

7
 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 8 of 15

processes.

33. The effects of endotoxin exposure on the human body are significant and
dangerous, and include fever, infection, septic shock, and death.

34. In recognition of the risk to health posed by endotoxins, FDA guidance and
industry standards set limits capping the acceptable level of endotoxins in a given medical device.
These endotoxin limits were based upon the device’s intended use. For most medical devices,
including devices that were intended for surgical implantation into the body, FDA guidance and
industry standards allowed no more than 20 endotoxin units (“EU”) per device. In contrast, FDA
guidance and industry standards did not limit the amount of endotoxins that were allowable on
medical devices that were intended to be used only as topical wound dressings. The potential
harm posed by endotoxin exposure on the external skin surface was comparatively low when
compared with the risk to health from internal exposure.

35. In or about March 2011, ACELL performed testing on certain lots of
MicroMatrix and discovered endotoxin levels in excess of 20 EU per device. Testing revealed
endotoxin levels up to 90 EU per device in the sampled lots. Subsequent testing in May 2011
revealed endotoxin levels up to 272 EU per device in additional sampled lots.

36. In or about June 2011, ACELL discovered levels of endotoxin on PSMX Sheets
in excess of 20 EU per device. ACELL calculated that the largest size PSMX Sheets could have
endotoxin levels up to 128 EU per device, more than six times the limit set by FDA guidance and
industry standards. ACELL removed the PSMX Sheets from the market after concluding that the
elevated levels of endotoxin on the PSMX Sheets posed a significant and serious risk to patient
health. ACELL also assigned a team of scientists from the Research and Development
department (“ACELL scientists”) to investigate the source of the endotoxin contamination and

implement solutions.
 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 9 of 15

37. On July 6, 2011, ACELL notified the FDA that it was recalling the PSMX Sheets
due to the health risk posed by elevated levels of endotoxin on the devices. Specifically, in its
Recall Notification to the FDA, ACELL stated that “[e]ndotoxins . . . are substances . . . that, at
elevated levels, can cause serious illness which can be fatal” and “[e]levated endotoxin levels
may cause fever, serious adverse health consequences or death.”

38. In response to ACELL’s Recall Notification, the FDA conducted a Health
Hazard Evaluation on the recalled PSMX Sheets and found that, “[t]he immediate and long term
health consequences of these defects/malfunctions include fever, patient infection, implant
failure requiring surgical intervention, other patient reactions imcluding inflammation, and
death.”

39. __ As part of its efforts to recall the PSMX Sheets, ACELL removed approximately
292 devices from its internal warehouse inventory and warned approximately 24 doctors, who
had previously received affected devices, that the PSMX Sheets they had implanted into patients
were potentially contaminated by elevated levels of endotoxin. ACELL also published a
statement on its website notifying the public about the probiem.

40. ACELL took no action, however, to recall or remove the MicroMatnx discovered
in March 2011 to have elevated levels of endotoxin.

ACELL’s Removal of Contaminated MicroMatrix from the Market

41. Inor about January 2012, ACELL submitted multiple MicroMatrix devices to a
third-party testing company to determine the amount of endotoxin present on the powder. The
test results affirmed that the endotoxin contamination of MicroMatrix affected a wider range of
production lots than those implicated in the June 2011 endotoxin testing of PSMX sheets. The
test results revealed endotoxin levels above the 20 EU limit for internal use in MicroMatrix

packaged in 100 mg, 200 mg, 500 mg, and 1,000 mg volumes that spanned a wide range of
9

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 10 of 15

production lots and affected over 30,000 devices. The new test results also demonstrated

 

endotoxin levels up to 626 EU per device, over thirty times in excess of the FDA guidance and
industry standard limits of 20 EU per device, for devices used internally.

42. On or about January 16, 2012, ACELL scientists concluded that the contaminated
MicroMatrix posed a health risk. In a series of meetings, ACELL scientific and quality
employees presented their findings to ACELL senior management and suggested that
MicroMatrix be recalled from the market.

43. ACELL senior management reviewed the findings and recommendations of the
investigatory team and concluded that the high levels of endotoxin present in MicroMatrix posed
a risk to patient health.

44. ACELL senior management knew that even devices as small as 100 mg and 200
mg from the affected lots of MicroMatrix were contaminated by endotoxin levels above the 20
EU limit and posed a risk to patient health. Yet ACELL senior management removed only 500
mg and 1,000 mg MicroMatrix devices sourced from the lots contaminated by high levels of
endotoxin from the market because ACELL senior management knew that 500 mg and 1000 mg
MicroMatnx devices were used internally.

45. On January 27, 2012, ACELL initiated the removal of the contaminated lots by
instructing its sales representatives to return all 500 mg and 1,000 mg volumes of MicroMatrix
to ACELL’s corporate headquarters. ACELL instructed its sales force to return product that
was held in the sales representatives’ personal inventories and product that was held on
consignment at the point of use at hospitals and other healthcare facilities.

46. ACELL did not instruct its sales representatives to return any volumes of
MicroMatrix smaller than 500 mg, Instead, ACELL left the smaller volumes on the market and

made no effort to inform doctors that the smaller volumes of MicroMatrix were contaminated by

10
 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 11 of 15

endotoxin.

47. Over the following several weeks, ACELL sales representatives returned their
inventories of 500 mg and 1,000 mg vials of MicroMatrix to ACELL’s corporate headquarters.
Among other things, these sales representatives removed MicroMatrix sourced from the
contaminated lots from its point of use at hospitals and doctors’ offices and shipped it back to
ACELL corporate headquarters in Maryland.

48. When MicroMatrix sourced from the contaminated lots was returned to and
received at ACELL’s corporate headquarters in Maryland, ACELL employees placed it ina
designated “quarantine area.” Subsequently, at the direction of ACELL senior management,
including ACELL’s President, ACELL employees removed certain vials of MicroMatrix from
the quarantine area and redistributed them to veterinarians. ACELL neither informed these
veterinarians that the MicroMatrix was from lots with elevated endotoxin levels nor that the
MicroMatrix had been removed from the human medicine market.

49. Some portion of the contaminated MicroMatrix that had been placed into the

quarantine area and not redistributed to veterinarians was destroyed.

ACELL Senior Management Did Not Disclose the Elevated Levels of Endotoxin in

MicroMatrix

50. ACELL senior management concealed from ACELL’s sales force that certain
lots of MicroMatrix were contaminated with endotoxin and posed a risk to patient health.
Rather, ACELL sent sales representatives personalized e-mails that stated, “ACELL Corporate
is establishing minimum and maximum inventory levels for all ACELL field reps, during this
time we will be asking you to recycle your current inventory starting with MicroMatrix devices.”
Each e-mail then listed the quantities of 500 mg and 1,000 mg vials of MicroMatrix that the

sales representative had in his or her product inventory, and instructed the representative to

11
Case 1:19-cr-00282-ELH Document 1 Filed 06/06/19 Page 12 of 15

return the entire quantity to ACELL’s corporate headquarters.

51. | ACELL saies representatives did not know that the MicroMatrix they were
instructed to return to company headquarters had elevated endotoxin levels. As a result, some
sales representatives delayed returning their inventory and continued to distnibute MicroMatnx
from contaminated lots after being told to return their inventory. ACELL senior management
did not inform these sales representatives that the MicroMatrix they had sold and were
continuing to sell to doctors was from contaminated lots.

52. | ACELLE also concealed the product contamination and removal from doctors and
hospitals. Specifically, ACELL did not disclose to doctors and hospitals the fact that the
removal of MicroMatrix consignment stock was due to endotoxin contamination. Among other
things, ACELL’s management, at the direction of ACELL’s President, instructed at least one
sales representative to “tell the hospital he is just updating product, that we cycle inventory to
prevent any product from sitting on the shelves too long.”

53. | ACELL senior management did not disclose to doctors who continued to buy and
use or had used 500 mg and 1,000 mg vials of MicroMatrix that ACELL sold and continued to
sell product that was subject to a removal action.

54. | ACELL sales representatives continued to distribute 100 mg and 200 mg vials of
MicroMatrix that were derived from the contaminated range of production lots. ACELL
management concealed from doctors receiving these devices that the lots were
contaminated, and that ACELL had conducted a removal of devices of larger vial sizes due
to the risk to patient health posed by endotoxin-contaminated devices used internally. ACELL
senior management directed the continued distribution of the 100 mg and 200 mg vials despite

warnings from ACELL scientific and quality employees that these volumes posed the same risk

 

to patient health. Upon being told of the risk to patient health posed by the 100 mg and 200 mg
12

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 13 of 15

vials of MicroMatrix, ACELL’s CEO stated that the devices had “too much street value” to be
removed from the market.

55. ACELL also concealed important safety information from medical
professionals who reported adverse events. ACELL received product-related complaints
from several medical professionals, including doctors, a veterinarian, and a nurse, who had used
MicroMatrix sourced from contaminated lots on patients. These medical professionals reported
to ACELL adverse events in which patients displayed symptoms consistent with endotoxin
exposure, such as fever and inflammation. Various ACELL employees, including in some
instances ACELL’s President, personally discussed the adverse events with these medical
professionals, yet did not inform them that the MicroMatrix they had used was sourced from
contaminated lots and the adverse events could potentially be caused by the contaminated
MicroMatrix. ACELL did not memorialize in company complaint files the fact that the
MicroMatrix at issue in these adverse events was sourced from contaminated lots.

56. Collectively, ACELL did not disclose to.doctors, veterinarians, nurses, and
hospitals important safety information concerning MicroMatmx that was being used on patients
during surgical procedures. By concealing this information, ACELL prevented these medical
professionals and hospitals from making informed decisions regarding their purchase and use of
ACELL’s products.

57. ACELL did not submit a notification to the FDA informing the agency that it had
removed 500 mg and 1000 mg volumes of MicroMatnx. In contrast, in connection with the
prior July 8, 2011 recall of PSMX Sheets, ACELL did submit a removal notification to the
FDA. Thus, ACELL was aware of its obligation to inform the FDA of removals undertaken to
reduce a risk to public health.

58. By performing a silent recall of MicroMatnx and not informing the FDA,
13
 

 

Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 14 of 15

ACELL prevented the FDA from fulfilling its public health responsibility to evaluate whether
the actions taken by the company and its management were adequate to protect patient health
and safety and interfered with the FDA’s ability to take further actions against ACELL’s
products.

$9. | ACELL senior management knew that if it had recalled the endotoxin
contaminated MicroMatrix in the same manner as the PSMX Sheets, ACELL would have had to
remove every device contaminated by endotoxins, including the 100 mg and 200 mg volumes.
ACELL also would have had to directly notify every doctor who had purchased the
contaminated MicroMatrix. In contrast with the PSMX Sheet recall, in which ACELL notified
approximately 24 doctors, ACELL would have had to notify many more doctors who had
purchased the contaminated MicroMatrix.

60. Under the FDCA and its regulations, ACELL’s silent recail of MicroMatrix on or
about January 27, 2012, was a removal undertaken to reduce a risk to health posed by the device.

61. ACELL was required to report this removal to the FDA in writing within ten
working days of initiating it. 21 U.S.C. § 360i(g); 21 C.F.R. § 806.10. The report of removal
was required to include, inter alia, “[a] description of the event(s) giving rise to the information
reported” and “[a]ny illness or injuries that have occurred with use of the device.” 21 C.F.R. §
806.10.

62. ACELL failed and refused to furnish this required report to the FDA.

14

 
Case 1:19-cr-00282-ELH Document1 Filed 06/06/19 Page 15 of 15

r

The Charge

63. On or about January 27, 2012, in the District of Maryland and elsewhere, the
defendant,
ACELL, INC.,
did fail and refuse to furnish a notification and other material and information required by and
under Title 21, United States Code, Section 3601, in that the defendant failed to submit a written
report to FDA of a removal of ACELL’s Powder Wound Dressing, which removal was

undertaken by the defendant to reduce a risk to health posed by the device.

21 U.S.C. § 331(q)(1)(B)
21 U.S.C. § 360i(g)
21 U.S.C. § 333(a)(1)

ble fly | (okt IC fife...

Date Robert K. Hur
United States Attorney

C/S/ 14 Ache f. Go

Date Gustav W. Eyler
Director, Consumer Protection Branch
U.S. Department of Justice

 

 

 

 

 
